Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22 and 28-32, drawn to a system for the processing and recovery of metals from ores having high sulfide content, classified in C22B 3/02.
II. Claims 23-27, drawn to a system for the processing and recovery of metals from ores having high sulfide content, classified in C22B 3/02.
III. Claim 34, drawn to a system for the processing and recovery of metals from sulfide ores, classified in C22B 3/02.
IV. Claims 35-36, 39-40, 48, and 54, drawn to a method for the processing and recovery of metals from ores having high sulfide content, classified in C22B 1/00.
V. Claim 55, drawn to a method of recovering a precious metal from an ore, classified in C22B 7/00.

The inventions are independent or distinct, each from the other because:

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in are either not capable of use together or can have a materially different design, mode of operation, function, or effect, i.e., Group I requires a crushing segment comprising (i) an ore comprising a metal and a sulfide and (ii) crushing equipment, the sulfide is oxidized and thereby creates a pre-oxidized ore, and forming a solution comprising the metal in a heap leach segment, which are not required in Group II, and Group II requires the oxidizing pH moderating material be trona, soda ash, or a mixture of the two, the pre-oxidized ore has a particle size of from about 0.5-0.75 inches, which is not required in Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect, i.e., Group I requires a heap leach segment, comprising the pre-oxidized ore and a reagent for extracting the metal from the pre-oxidized ore, which forms a solution that comprises the metal, which is not required in Group III, and Group III requires a means for crushing comprising (ii) a primary and secondary crusher, the oxidizing pH moderating material be trona, soda ash, or a mixture of the two, and that at least 70% of the metal be recovered from the ore, which are not .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, i.e., a method for processing and recovery of metals from ores having high sulfide content, the method comprising recovering a metal from a pregnant solution, whereby 50% or 99.5% of the metal is recovered from the ore.  

Inventions I and V are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another materially different apparatus, i.e., a method of recovering a precious metal from an ore comprising metal and absence of sulfide. 

Inventions II and III are directed to related method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  are either not capable of use together or can have a materially different design, mode of operation, function, or effect, i.e., Group II requires a heap leach segment, comprising a pre-oxidized ore having a particle size of from about 0.5-0.75 inches and a reagent comprising cyanide, which is not required in Group III, and Group III requires a means for crushing, the means comprising (i) an ore comprising a metal and a sulfide and (ii) a primary and secondary crusher, and that at least 70% of the metal be recovered from the ore, which are not required in Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, i.e., a method for processing and recovery of metals from ores having high sulfide content, the method comprising recovering the metal from the pregnant solution, whereby 50% or 99.5% of the metal is recovered from the ore.

Inventions II and V are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process .

Inventions III and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, i.e., a method for processing and recovery of metals from ores having high sulfide content, the method comprising recovering the metal from the pregnant solution, whereby 50% or 99.5% of the metal is recovered from the ore.

Inventions III and V are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another materially different apparatus, i.e., a method of recovering a precious metal from an ore comprising metal and absence of sulfide.

Inventions IV and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  are either not capable of use together or can have a materially different design, mode of operation, function, or effect, i.e., Group IV requires an ore comprising a sulfide, oxidizing pH moderating material, oxidizing the pH moderating material including oxidizing the sulfide for a first time period, and buffering the mixture where in mixture has a pH of about 7 to about 10 during the first time period, a pre-oxidation ore is formed during the first period of time, the pre-oxidizing ore has a percentage of the sulfide oxidized, a second time period leaching the pre-oxidized ore with a reagent to form a pregnant solution, where 60-95% of the metal is recovered from the ore, which are not required in Group V, and Group V requires forming an aqueous layer on the surface of a particle of the ore, the aqueous layer comprising an oxidizing pH moderating material, where the oxidizing pH moderating material buffers the aqueous layer, the aqueous layer defining a surface exposed to air, where an oxidation reaction is carried out in the aqueous layer, and then the ore particle is subjected to heap leaching for extraction of the precious metal from the ore, which are not required in Group IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification, 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/D.M.C./Examiner, Art Unit 1732       
                                                                                                                                                                                                 
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732